CERTIFICATION PURSUANT TO THE NEW YORK STATE FREEDOM OF
INFORMATION LAW

I hereby certify as follows:

Medgar Evers College conducted a diligent search and on October 2, 2019 provided all
records responsive to your first FOIL request dated May 31, 2019, of which your second
FOIL request dated October 11, 2019 (below) was a subset. As such documents were
not produced in response to your first FOIL request, there are no documents responsive to
your second FOIL request.

Request:

Records of all “evidence” “received” by Dean McLean on May 1, 2019 regarding Ms.
Fletcher, as sworn to in the attached Affidavit.

. Records reflecting avy determination by Dr. Crews that Ms. Fletcher’s “presence poses a
continuing danger to person or property or an ongoing threat of disrupting the academic
process,”

. Records reflecting any delegation of authority under CUNY Bylaw XV(j) by Dr. Crews
to any other person.

. Records reflecting the decision to — or facts underlying the decision to — commence a
disciplinary proceeding against Ms. Fletcher prior to the attached email of May 1, 2019 at
5:02 p.m.

. The record or complaint that began the disciplinary process against Ms. Fletcher and the
records that reflect when the College first heard about the protest at the Community
Board meeting. (This may or may not be co-extensive with item 1).

   

‘Records Access Officer

6

Date
